United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                June 26, 2006
                         FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 04-41662
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ISAAC CALDWELL,

                                           Defendant-Appellee.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 2:04-CR-141-ALL
                        --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Isaac Caldwell appeals his 57-month guilty-plea sentence for

possession of a firearm by a convicted felon, 18 U.S.C. §§ 922-

(g)(1) and 924(a)(2).      He argues that his sentence must be vacated

and his case remanded for resentencing because the district court

committed reversible error by sentencing him pursuant to a manda-


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-41662
                                   -2-

tory sentencing guidelines regime.     Caldwell’s objection pursuant

to Blakely v. Washington, 542 U.S. 296 (2004), was sufficient to

preserve this issue for appeal.        See United States v. Rodri-

guez-Mesa, 443 F.3d 397, 404 (5th Cir. 2006).

     The sentence pursuant to a mandatory guidelines scheme con-

stitutes Fanfan error.     See United States v. Booker, 543 U.S. 220

(2005); United States v. Walters, 418 F.3d 461, 463-64 (5th Cir.

2005).   The government thus bears the burden of proving beyond a

reasonable doubt that the district court would have imposed the

same sentence had the guidelines been advisory only.          See Walters,

418 F.3d at 464.     If the government cannot show that the error was

harmless, we ordinarily will vacate and remand for resentencing.

Id. at 463.

     The government cannot meet its burden.         See id. at 464-66.

Because the Fanfan error requires remand for resentencing, we need

not address Caldwell’s remaining challenge to his sentence.            See

United States v. Akpan, 407 F.3d 360, 377 n.62 (5th Cir. 2005).

Accordingly,    we   vacate   Caldwell’s     sentence   and   remand   for

resentencing.

     CONVICTION AFFIRMED; SENTENCE VACATED; CASE REMANDED.